DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 26, 2021 in which claims 1-18 are presented for examination. Claims 19-28 have been cancelled. Claims 29-34 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Claim Objections
Claim 31 is objected to because of the following informalities: 
Claim 31 recites “…along surfaces opposite the backing are located”, it appears that this limitation could read as “..along surfaces opposite the backing panel are located…”, since it appears that “the backing” recited in claim 31 is the same structure as the backing panel recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “wherein portions of the first panel and the second panel are not adjacent the backing panel within the enclosure”, which is indefinite since it is unclear as to what is being claimed with the recitation “are not adjacent the backing panel”, here, the definition of “adjacent” means “close to; lying near”, therefore, it is unclear as to how portions of the first and second panels are not adjacent the backing panel as claimed, while it is clear that fibers from the backing panel are embedded within different portions of the first and second panels, it is unclear as to how the claimed portions are “not adjacent” to the backing panel. For purposes of Examination, Examiner has intrerpreted the limitation as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 12, 14, 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519).
Regarding claim 1, Bell teaches, footwear having first and second panels that are joined via seams with a support member, Abstract, [0059], [0062], [0078], [0085], [0087] figures 10B, and 8D teaches, an article of footwear comprising: a sole structure (1004, [0086], figure 10B); and an upper connected to the sole structure to form an enclosure 
While Bell discloses that seams and seam support material are used to join abutting edges of panels of the upper, see [0029], [0087], Bell fails to teach; a backing panel located within the enclosure and extending in the longitudinal direction along surfaces of the first and second panels; and fibers extending from the backing panel, the fibers being mechanically embedded in the first and second panels so that at least some of the fibers are partially disposed outside the enclosure along a segment of the longitudinal axis proximate the joint; wherein at least a portion of the first panel and a portion of the second panel are exposed along surfaces opposite the backing panel and do not include fibers of the backing panel extending therethrough.
Bell, Figure 8D teaches, a backing panel located within the enclosure and extending in the longitudinal direction along surfaces of the first and second panels (FIG. 8D illustrates the underside or lower surface 802 of the abutting edge joint formed in the procedure described in FIGS. 8A through 8C.  As shown, the lower surface 802 remains substantially smooth, with no (or essentially no) overlap of the two edges 824 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper of Bell as disclosed in figure 10B with the backing panel as taught by in Bell figure 8D, in order to provide an upper with a seam that is “substantially smooth, with no (or essentially no) overlap of the two edges 824 and 826 making up the seam 810. This lack of overlapping upper and seam support materials at the seam 810 enhances the comfort of the upper where it contacts the wearer's foot, because overlapping seams tend to exert more pressure on contact areas with the foot (than a non-overlapping seam), which can cause discomfort, irritation, blisters, etc”, [0078].
While Bell figures 10B and 8D disclose seams and a backing panel used to join abutting edges of panels of the upper, see [0029], [0078], [0087], Bell fails to teach; fibers extending from the backing panel, the fibers being mechanically embedded in the first and second panels so that at least some of the fibers are partially disposed outside the enclosure along a segment of the longitudinal axis proximate the joint; wherein at least a portion of the first panel and a portion of the second panel are exposed along surfaces opposite the backing panel and do not include fibers of the backing panel extending therethrough.
Widdemer teaches, footwear material (“The leathers enhanced with a supplementary fiber structure can be used for…footwear”, Col. 2 ln. 19-22, see also Col. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the joint and backing panel of the combined embodiments of Bell (figures 10 A and 8B) as a joint with fibers extending from a backing panel, the fibers being mechanically embedded in the first and second panels so that at least some of the fibers are partially disposed outside the enclosure along a segment of the longitudinal axis proximate the joint as taught by Widdemer, since Widdemer teaches that needle punching technique is used to join panels of materials together a” “scrap leather not used in production can be fitted together and then formed into a single unit by the needlepunching process”, Col. 6 ln. 11-13, that can “enhances a characteristic of the leather” and “the completed panels can be assembled into a glove in a conventional fashion”, Col. 6 ln. 2-9, in this case the 

The combined references teach, wherein at least a portion of the first panel and a portion of the second panel are exposed along surfaces opposite the backing panel and do not include fibers of the backing panel extending therethrough (as combined above, at least a portion of 1002a1 and a portion of 1002a2 are exposed along surfaces opposite 500 (see annotated figure 8D showing at least a portion of 200a1 and a portion of 200a2 being exposed opposite 500 and do not include fibers of 500 extending therethrough, as combined above, 1002b/1010 has been replaced by the joining of panels as taught by Widdemer which includes fibers extending from the backing panel and being mechanically embedded in the panels). 
Regarding claim 2, the combined references teach, wherein the backing panel comprises felt (Widdemer, “FIG. 2 shows the leather 10 of FIG. 1 with a stylized view with fibers from batt 20 punched through. Then, as the leather and fiber are advanced, needle punching provides an extensive interaction and connection between the fiber matrix and the leather matrix such that both the original matrix of the leather and supplementary matrix of the fibers coexist in the leather.  The variability of the gauge of the needle, which is dependent upon the coarseness or fineness of the fibers, as well as the needle density, can be varied depending upon the required characteristics of the system.  The fiber matrix 20 is generally formed in a batt.”, Col. 4 ln. 53-64, therefore, 20 comprises felt).

Regarding claim 4, the combined references teach, wherein the fibers include fibers of the backing panel that extend through the first panel and fibers that extend through the second panel (Widdemer, “Needle punch non-wovens are created by mechanically orienting and interlocking the fibers of a spunbonded or carded web. This mechanical interlocking is achieved with thousands of barbed felting needles repeatedly 
Regarding claim 5, the combined references teach, the fibers of the backing panel extends through the first panel and the second panel (Widdemer, fibers of 20 extends through the first and second panel 1002a1 and 1002a2 of Bell since as combined above, 1002b/1010 of Bell has been replaced by the joining of panels as taught by Widdemer, see Widdemer, Col. 4 ln. 42-59, Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-9 and Col. 6 ln. 11-13).

However, Widdemer, discloses, “With the large number of needles, many connections of the fiber into the leather are achieved”, Col. 4 ln. 52-23, “The variability of the gauge of the needle, which is dependent upon the coarseness or fineness of the fibers, as well as the needle density, can be varied depending upon the required characteristics of the system”, Col. 4 ln. 59-63, “The more the needles penetrate the web the more dense and strong the web becomes generally. While a production system with a single pass through needlepunching zone 150 is generally utilized, it is possible, where product requirement indicate, to have the needle punching operation run multiple times on the same leather if additional matrix penetration is indicated.  Generally, where increased needle punching density is indicated, the needle density is increased. Similarly, the rate of material feed may be altered to increase or decrease the density of the fiber matrix penetration” Col. 5 ln. 3-13. “In the punching area, specially designed multiple needles with barbs, preferably up to about 36 in number, mounted on a needle board, pick up and carry fibers from the non-woven web through the leather.  There are preferably between 500 to 7500 needles per meter of belt width, depending on the density of fiber structure required”, Col. 5 ln. 21-26. Even though Widdemer does not disclose wherein a volume of the fibers of the backing panel disproportionately extend through the first panel relative to the second panel, as claimed, it, since Widdemer discloses that 1. the variability of the gauge of the needle, as well as the needle density, can be varied depending upon the required characteristics of the system, in which the 
For example: since Widdemer discloses that the variability of the gauge of the needle, as well as the needle density, can be varied depending upon the required characteristics of the system, in which the more the needles penetrate the web the more dense and strong the web becomes, here, the needle density interacting with 20 and the first panel would be greater than the needle density interacting with 20 and the second panel, the first panel would be more dense (contain more fibers of 20) and be stronger than the second panel, thereby having a volume of the fibers of 20 disproportionately extending through the first panel relative to the second panel.

Regarding claim 12, the combined references teach, wherein the first and second panels are longitudinally abutted along edges adjacent the backing panel (“a leather 10 is fed through a needle punching mechanism, generally indicated as 100 with a web 20, including the artificial fiber structure, and then passed through a series of needle plates 110”, Col. 4 ln. 17-26, see figures 3 and 5, “Generally, leathers which have certain undesirable characteristics for specific applications can be made suitable through the introduction of appropriate types of fiber with appropriate fiber density. Leather can be needlepunched either in its natural, irregular shape (as a full or partial skin) which does result in a significant loss of batting or can be needlepunched as cut components of a product which can be laid more efficiently on the batt”, Col. 5 ln. 52-60, “Since the pieces are each relatively small, it is well known to cut these pieces out in an efficient use of the leather on a skin. Thereafter, the pieces can be arranged on the batt for the needlepunching operation so that efficient processing is assured.  In this way, once the excess batting around each of the pieces is removed, the completed panels can be assembled into a glove in a conventional fashion”, Col. 6 ln. 2-9, “scrap leather not used in production can be fitted together and then formed into a single unit by the needlepunching process”, Col. 6 ln. 11-13, therefore, the first and second panels 1002a1 and 1002a2 of Bell are longitudinally abutted along edges adjacent 20 of Widdemer, 
Regarding claim 14, the combined references teach, the backing panel (20 of Widdemer as combined above) and the first and second panel (1002a1 and 1002a2 of Bell).
The combined references fail to teach, wherein one of the first and second panels is thinned along an interface with the backing panel.
Absent a showing of criticality with respect to one of the first and second panels is thinned along an interface with the backing panel, Even though Widdemer does not specifically disclose does not disclose “one of the first and second panels is thinned along an interface with the backing panel” as claimed, Applicant’s Specification discloses on page 19 lines 1-3 discloses “Example 14 can include, or can optionally be combined with the subject matter of one or any combination of Examples 1 - 13 to optionally include one of the first and second panels being thinned along an interface with the backing panel”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widdemer so that one of the first and second panels is thinned along an interface with the backing panel. Such modification would be considered a mere choice of a preferred configuration for the upper, as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b). Here, by providing one of the first and second panels being thinned along an interface with the backing panel, the modification would keep the connection point of 
Regarding claim 29, the combined references teach, wherein the upper comprises a plurality of zones extending sequentially along the longitudinal axis (1000 of Bell comprises a plurality of annotated zones extending sequentially along the longitudinal axis, see Bell [0085, [0086], [0087], annotated figure 10B), the plurality of zones comprising: a first zone comprising a first portion of the first panel without fibers from the backing panela second zone comprising a second portion of the first panel with fibers from the backinga third zone comprising a first portion of the second panel with fibers from the backing panela fourth zone comprising a second portion of the second panel without fibers from the (the plurality of zones comprising: a first zone (Zone 1) comprising a first portion of the first panel without fibers from the backing panel, a second zone (Zone 2) comprising a second portion of the first panel with fibers from the backing panel extending therethrough, a third zone (Zone 3) comprising a first portion of the second panel with fibers from the backing panel, a fourth zone comprising a second portion of the second panel without fibers from the backing panel extending therethrough, here, since 1002b/1010 of Bell has been replaced by the joining of panels as taught by Widdemer which includes fibers extending from the backing panel and being mechanically embedded in the panels, as combined above, Zone 2 comprises a second portion of the first panel with fibers from the backing panel extending therethrough and Zone 3 comprises a first portion of the second panel with fibers from the backing panel, See Widdemer Col. 4 ln. 42-59, Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-9 and Col. 6 ln. 11-13).

Regarding claim 31, the combined references teach, wherein the portions of the first and second panels that are exposed along surfaces opposite the backing are located on an exterior of the upper (the annotated exposed portions of the 1002a1 and 1002a2 of Bell are opposite the backing panel 20 of Widdemer as combined above, and therefore are located on an exterior of the upper, see above Claim 1).
Regarding claim 32, the combined references teach, portions of the first panel and the second panel are not adjacent the backing panel within the enclosure (since the exoposed portions of 1002a1 and 1002a2 of Bell are on the outer surface of the upper 1000 of Bell, and are not on the same side as the backing panel 20 of Widdemer, (see Widdemer Col. 4 ln. 42-59, Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-9 and Col. 6 ln. 11-13, see also Bell figure 8D), the exoposed portions of 1002a1 and 1002a2 of Bell are not adjacent the backing panel within the enclosure).
Regarding claim 33, the combined references teach, wherein: the backing panel extends in the longitudinal direction along first surfaces of the first and second panels; fibers of the backing panel extend through second surfaces of the first and second panels opposite the first surfaces (as combined above, 1002b/1010 of Bell has been replaced by the joining of panels as taught by Widdemer which includes fibers extending from the backing panel and being mechanically embedded in the panels, therefore, 20 of Widdemer extends in the longitudinal direction along first surfaces of the 1002a1 and 1002a2 of Bell, see Annotated figure 10B and fibers of 20 of Widdemer extend through second surfaces of 1002a1 and 1002a2 opposite the first surfaces as taught by Widdemer, (see Widdemer Col. 4 ln. 42-59, Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-
The combined references fail to teach, wherein a volume of the fibers of the backing panel disproportionately extend through the first panel relative to the second panel at the second surfaces.
However, Widdemer, discloses, “With the large number of needles, many connections of the fiber into the leather are achieved”, Col. 4 ln. 52-23, “The variability of the gauge of the needle, which is dependent upon the coarseness or fineness of the fibers, as well as the needle density, can be varied depending upon the required characteristics of the system”, Col. 4 ln. 59-63, “The more the needles penetrate the web the more dense and strong the web becomes generally. While a production system with a single pass through needlepunching zone 150 is generally utilized, it is possible, where product requirement indicate, to have the needle punching operation run multiple times on the same leather if additional matrix penetration is indicated.  Generally, where increased needle punching density is indicated, the needle density is increased. Similarly, the rate of material feed may be altered to increase or decrease the density of the fiber matrix penetration” Col. 5 ln. 3-13. “In the punching area, specially designed multiple needles with barbs, preferably up to about 36 in number, mounted on a needle board, pick up and carry fibers from the non-woven web through the leather.  There are preferably between 500 to 7500 needles per meter of belt width, depending on the density of fiber structure required”, Col. 5 ln. 21-26. Even though Widdemer does not disclose wherein a volume of the fibers of the backing panel disproportionately extend 
For example: since Widdemer discloses that the variability of the gauge of the needle, as well as the needle density, can be varied depending upon the required characteristics of the system, in which the more the needles penetrate the web the more dense and strong the web becomes, here, the needle density interacting with 20 and the first panel would be greater than the needle density interacting with 20 and the second 

Regarding claim 34, Bell, an article of footwear comprising: a sole structure; footwear having first and second panels that are joined via seams with a support member, Abstract, [0059], [0062], [0078], [0085], [0087] figures 10B, and 8D teaches, an article of footwear comprising: a sole structure (1004, [0086], figure 10B); and an upper connected to the sole structure to form an enclosure to at least partially receive a foot (1000 connected to 10004 to form an enclosure to receive a foot, [0086], figure 10B), the upper comprising: a first panel and a second panel that at least partially form the upper (1000 comprises 1002a1 and 1002a2 (see annotated figure 10B below) that at least partially form 1000, [0087], annotated figure 10B), the first panel and the second panel placed adjacent at a joint such that the first panel and the second panel at least partially extend sequentially along a longitudinal axis (1002a1 and 1002a2 are placed adjacent at 1002b/1010 such that 1002a1 and 1002a2 at least partially extend sequentially along a longitudinal axis, annotated figure 10B, [0085], [0086], [0087]). 
While Bell discloses that seams and seam support material are used to join abutting edges of panels of the upper, see [0029], [0087], Bell fails to teach; a backing panel located within the enclosure and extending in the longitudinal direction along first surfaces of the first and second panels; and fibers extending from the backing panel, the fibers being mechanically embedded in the first and second panels so that at least some of the fibers are partially disposed outside the enclosure along a segment of the 
Bell, Figure 8D teaches, a backing panel located within the enclosure and extending in the longitudinal direction along surfaces of the first and second panels (FIG. 8D illustrates the underside or lower surface 802 of the abutting edge joint formed in the procedure described in FIGS. 8A through 8C.  As shown, the lower surface 802 remains substantially smooth, with no (or essentially no) overlap of the two edges 824 and 826 making up the seam 810”, [0078], figure 8D, therefore, 500 is a backing panel located within the enclosure of the footwear (see figures 7A and 7B), and extends in the longitudinal direction along surfaces of 200a1 and 200a2, annotated figure 8D, see also [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper of Bell as disclosed in figure 10B with the backing panel as taught by in Bell figure 8D, in order to provide an upper with a seam that is “substantially smooth, with no (or essentially no) overlap of the two edges 824 and 826 making up the seam 810. This lack of overlapping upper and seam support materials at the seam 810 enhances the comfort of the upper where it contacts the wearer's foot, because overlapping seams tend to exert more pressure on contact areas with the foot (than a non-overlapping seam), which can cause discomfort, irritation, blisters, etc”, [0078].
While Bell figures 10B and 8D disclose seams and a backing panel used to join abutting edges of panels of the upper, see [0029], [0078], [0087], Bell fails to teach; 

Widdemer teaches, footwear material (“The leathers enhanced with a supplementary fiber structure can be used for…footwear”, Col. 2 ln. 19-22, see also Col. 6 ln. 25-26 and claim 10) comprising: a first panel and a second panel that at least partially form the footwear (“provide an improved leather with a supplementary fiber matrix complementing the leather's matrix which has the ability to strengthen the leather's natural physical characteristics, as well as to bond the "grain area" of the leather to the "flesh area" of the leather more firmly”, Col. 2 ln. 23-28, “scrap leather not used in production can be fitted together and then formed into a single unit by the needlepunching process”, Col. 6 ln. 11-13, and “Different types of leathers are known to have greater or lesser degrees of abrasion resistance, which is the stress that a leather can absorb prior to the grain area 11 separating from the flesh area 12”, Col. 3 ln. 9-12, “leathers which have certain undesirable characteristics for specific applications can be made suitable through the introduction of appropriate types of fiber with appropriate fiber density. Leather can be needlepunched either in its natural, irregular shape (as a full or partial skin) which does result in a significant loss of batting or can be needlepunched as cut components of a product which can be laid more efficiently on the batt, Col. 5 ln. 56-

The combined references fail to teach, wherein a volume of the fibers of the backing panel disproportionately extend through the first panel relative to the second panel at the second surfaces.
However, Widdemer, discloses, “With the large number of needles, many connections of the fiber into the leather are achieved”, Col. 4 ln. 52-23, “The variability of the gauge of the needle, which is dependent upon the coarseness or fineness of the fibers, as well as the needle density, can be varied depending upon the required characteristics of the system”, Col. 4 ln. 59-63, “The more the needles penetrate the web the more dense and strong the web becomes generally. While a production system with a single pass through needlepunching zone 150 is generally utilized, it is possible, where 
For example: since Widdemer discloses that the variability of the gauge of the needle, as well as the needle density, can be varied depending upon the required characteristics of the system, in which the more the needles penetrate the web the more dense and strong the web becomes, here, the needle density interacting with 20 and the first panel would be greater than the needle density interacting with 20 and the second panel, the first panel would be more dense (contain more fibers of 20) and be stronger than the second panel, thereby having a volume of the fibers of 20 disproportionately extending through the first panel relative to the second panel at the second surfaces.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519). in view of Visscher (2012/0244310).
Regarding claim 6, the combined references teach, the backing panel and the first and second panel (20 of Widdemer, Col. 4 ln. 42-59, see also Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-9 and Col. 6 ln. 11-13 and the first and second panels 1002a1 and 1002a2 of Bell).
The combined references fail to teach, wherein a color of the backing panel is the same as a color of one of the first or second panels.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the backing panel of Widdemer as the same as a color of one of the first panel as taught by Visscher; in order to provide the backing panel as the same as a color of the first panel, so when the material is bent the backing panel would be aesthetically pleasing and not call attention to the backing panel.
Additionally, absent a showing of criticality with respect to “a color of the backing panel is the same as a color of one of the first or second panels”, Even though Widdemer does not specifically disclose does not disclose “a color of the backing panel is the same as a color of one of the first or second panels” as claimed, Applicant’s Specification discloses on page 20 lines 3-5,  “Example 6 can include, or can optionally 
Regarding claim 7, the combined references teach, wherein the fibers of the backing panel extend through the first and second panels to simulate a bleeding of the first panel into the second panel in the longitudinal direction (Widdemer, the fibers of 20 extend through the first and second panels 1002a1 and 1002a2 of Bell (see Widdemer Col. 4 ln. 46-59, Col. 5 ln. 21-35) which simulate a bleeding of the first panel into the second panel, here, since the fibers extend through the panels, which connect the first and second panels in the longitudinal direction, the extension of the fibers in the longitudinal direction would simulate the bleeding effect).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519) in view of Crook et al. (2009/0214822)[Crook].
Regarding claim 9, the combined references teach, joining the first panel and the second panel (as combined above, 1002b/1010 of Bell has been replaced by the joining of panels as taught by Widdemer which includes fibers extending from the backing panel and being mechanically embedded in the panels, therefore, 1002a1 and 1002a2 of Bell are joined as taught my Widdemer, see above).

While Bell discloses a stitch joining 1002a1 and 1002a2, see figure 10B, the combined references fail to teach, the article of footwear as required by claim 1, further comprising a stitch joining the first panel and the second panel.
Crook, a multilayered material with batt fibers needled into and through layers, [0014], [0023], teaches, further comprising a stitch joining the first panel and the second panel (“the top base layer 100 and the roll side base layer 105 are aligned and sewn in the seam area to secure and stabilize the bases 100, 105.  Once the top base layer 100 and roll side base layer 105 are sewn together in the seam area, a top seam 110 and a bottom seam 115 can be formed. Seams 110, 115 are formed, for example, by inserting pintles 120, 125 into the aligned loops 180 and 185 and 190 and 195, respectively, which are formed at the ends of the top base layer 100 and roll side base layer 105.  In this manner, the ends of each base layer 100, 105 are connected together and the belt is seamed.  Additionally, after pintles 120, 125 is inserted, batt fibers 140 may be needled through the top base 100, and into or through the roll side base 105, and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the first and second panels of the combined references, a stitch to additionally joining the first panel and the second panel as taught by Crook; because Crook teaches that this configuration is known in the art and it would be obvious to one of ordinary skill that by adding a stitch joining the first panel and the second panel would “secure and stabilize the bases”, [0005], in this case the bases being the first and second panels would be secured and stabilized.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519) in view of Lochner (3,794,553).
Regarding claim 10, the combined references teach, the backing panel (20 of Widdemer as combined above) and the first and second panel (1002a1 and 1002a2 of Bell). 
The combined references fail to teach, further comprising an adhesive layer disposed between the backing panel and the first and second panels.
Lochner, non-woven fabric being needled together, Abstract, teaches, further comprising an adhesive layer disposed between the backing panel and the first and second panels (“In carrying out this method glue is applied to the second web preparing those areas or spots which, in accordance with the desired patterns, are not to be needled, the glue being applied superficially to such an extent and to such depth that 
the second web consists of several layers of light red polypropylene staple fibers having a length of 90 mm. and a fiber weight of 14 den. The needles used in the needling process are so designed that they have in front of and behind the notches diameters which are either the same or differ only slightly; the depth to which the needles penetrate the fabric is so adjusted that in the areas free of glue, the fibers of the patterning web pass through to the surface of the lower fabric web, whereas at the impregnated places only an internal bonding of the two webs will occur. Then, a third -prefabricated fabric web, likewise of 210 cm. width and of the same fiber material and the same color as the lower web, is attached by needling.  In that case, too, the depth to which the needles penetrate, is so adjusted that the three webs become closely 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add between the backing layer and the first and second panels of the combined references, adhesive as taught by Lochner; in order to provide pattern formation, “In those areas or spots where no film of glue covers the surface of the non-woven fabric to be needled, the needles pull the fibers of web through and cause pattern formation”, Col. 3 ln. 68-71.

Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519) in view of Berend et al. (2013/0312284)[Berend].
Regarding claim 11, the combined references teach, the backing panel (20 of Widdemer as combined above) and the first and second panel (1002a1 and 1002a2 of Bell).
The combined references fail to teach, further comprising a lining layer extending over the backing panel, the first panel, the second panel on an interior of the article of footwear.
Berend, an upper for footwear with multiple panels and a backing layer, Abstract, [0049], [0078], [0086], [0090, figures 1, 6 and 7, teaches, further comprising a lining layer extending over the backing panel, the first panel, the second panel on an interior 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add extending over the backing panel, the first panel, the second panel on an interior of the article of footwear of the combined references, a liner as taught by Berend; in order to provide “for more comfort and moisture control (for example, wicking moisture away from the foot)”, [0089].  
Berend, an upper for footwear with multiple panels and a backing layer, Abstract, [0049], [0078], [0086], [0090, figures 1, 6 and 7, teaches, wherein the first panel and the second panel are comprised of different materials (“As shown in FIG. 1, upper 110 may include one or more material elements (for example, meshes, textiles, foam, leather, and synthetic leather)”, [0036], therefore, a first and second panel are comprised of different materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first panel, the second panel of Bell, comprised of different materials as further taught by Berend; in order to provide material elements to “be selected and arranged to selectively impart properties such as light weight, durability, air-permeability, wear-resistance, flexibility, and comfort”, [0036].  

Regarding claim 15, the combined references teach, the backing panel (20 of Widdemer as combined above) and the first and second panel (1002a1 and 1002a2 of Bell).
While Bell discloses the upper material as being “any desired materials, including conventional materials for upper members as are known and used in the art.  In some examples of this invention, the material will constitute a lightweight, breathable fabric, such as a spacer mesh material…As another example, if desired, the upper material 
Berend, an upper for footwear with multiple panels and a backing layer, Abstract, [0049], [0078], [0086], [0090, figures 1, 6 and 7, teaches, wherein the first panel and the second panel are comprised of different materials (“As shown in FIG. 1, upper 110 may include one or more material elements (for example, meshes, textiles, foam, leather, and synthetic leather)”, [0036], therefore, a first and second panel are comprised of different materials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first panel, the second panel of Bell, comprised of different materials as further taught by Berend; in order to provide material elements to “be selected and arranged to selectively impart properties such as lightweight, durability, air-permeability, wear-resistance, flexibility, and comfort”, [0036],
Regarding claim 16, the combined references teach, wherein the first panel is comprised of a fibrous material and the second panel is comprised of a solid material (as combined above as taught by Berend, the upper of the combined references, “may include one or more material elements (for example, meshes, textiles, foam, leather, and synthetic leather)”, Berend, [0036], therefore, the first panel may be a fibrous material and the second panel is comprised of a solid material).

Regarding claim 17, the combined references teach, wherein the fibers of the backing panel extend through the fibrous material and fibers extend though the solid material (as taught by Widdemer, fibers of 20 extends through the first and second panel, Col. 4 ln. 42-59, Col. 4 ln. 17-26, Col. 5 ln. 52-60, Col. 6 ln. 2-9 and Col. 6 ln. 11-13, therefore, the fibers of 20 extend through 1002a1 of Bell (which is fibrous material 
The combined references fail to teach, wherein fibers of the backing panel extend through the solid material in a greater density than fibers extending through the fibrous material.
However, Widdemer, discloses, “With the large number of needles, many connections of the fiber into the leather are achieved”, Col. 4 ln. 52-23, “The variability of the gauge of the needle, which is dependent upon the coarseness or fineness of the fibers, as well as the needle density, can be varied depending upon the required characteristics of the system”, Col. 4 ln. 59-63, “The more the needles penetrate the web the more dense and strong the web becomes generally. While a production system with a single pass through needlepunching zone 150 is generally utilized, it is possible, where product requirement indicate, to have the needle punching operation run multiple times on the same leather if additional matrix penetration is indicated.  Generally, where increased needle punching density is indicated, the needle density is increased. Similarly, the rate of material feed may be altered to increase or decrease the density of the fiber matrix penetration” Col. 5 ln. 3-13. “In the punching area, specially designed multiple needles with barbs, preferably up to about 36 in number, mounted on a needle board, pick up and carry fibers from the non-woven web through the leather.  There are preferably between 500 to 7500 needles per meter of belt width, depending on the density of fiber structure required”, Col. 5 ln. 21-26. Even though Widdemer does not 
For example: since Widdemer discloses that the variability of the gauge of the needle, as well as the needle density, can be varied depending upon the required characteristics of the system, in which the more the needles penetrate the web the more dense and strong the web becomes, here, the needle density interacting with 20 and 
Regarding claim 18, the combined references teach, wherein the first panel is comprised of wool and the second panel is comprised of leather (as combined above as taught by Berend, the first panel and the second panel of 1002a1 and 100a2 comprise different materials, “As shown in FIG. 1, upper 110 may include one or more material elements (for example, meshes, textiles, foam, leather, and synthetic leather)”, [0036], Berend also discloses that “In some embodiments, a natural fiber, such as…wool, may be coated with a thermoplastic material, such as an ethyl vinyl acetate or thermoplastic polyurethane”, [0047], therefore, the first panel 1002a1 is comprised of wool and the second panel 1002a2 is comprised of leather).
Examiner notes: absent a showing of criticality with respect to the first panel is comprised of wool and the second panel is comprised of leather, Even though Widdemer does not specifically disclose does not disclose “wherein the first panel is comprised of wool and the second panel is comprised of leather” as claimed, Applicant’s Specification discloses on page 11 lines 25-26 discloses “For example, panel 38 can comprise leather and panel 40 can comprise wool fabric”, and on page 19 lines 15-17 discloses “Example 18 can include, or can optionally be combined with the .

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (2010/0077634)[Bell figure 10B] in view of  Bell (2010/0077634)[Bell figure 8D] in view of Widdemer (6,743,519) in view of Dufour (4,683,624).
Regarding claim 13, the combined references teach, the backing panel (20 of Widdemer as combined above) and the first and second panel (1002a1 and 1002a2 of Bell).
The combined references fail to teach, wherein the first and second panels longitudinally overlap along edges adjacent the backing panel.
Dufour, a material having a base fabric and batt layer that are needled, Abstract, teaches, wherein the first and second panels overlap along edges adjacent the backing panel (“After the ends of the base fabric have been joined, the flap 52 of batt material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second panels of Bell, to longitudinally overlap along edges adjacent the backing panel as taught by Dufour; in order to provide “a seamed fabric having an essentially seamless batt thereon”, Col. 3 ln. 61-62, and obtains “a good continuity across the surface of the fabric after the base fabric has been joined”, Col. 4 ln. 14-15.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    531
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    538
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    531
    866
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    531
    866
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed February 26, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-8, 11-12 and 14-18 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
In response to Applicant’s argument regarding claim 17, Applicant' s amendments have necessitated a new interpretation of Widdemer. Applicant' s arguments are drawn to a previous rejection and therefore is moot based on the new interpretation of Widdemer, see Office Action above.
Regarding the use of Visscher, Crook, Lochner, Berend and Dufour references, amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732